03/10/2020


          IN THE SUPREME COURT OF THE STATE OF                      mrifetb              Case Number: PR 06-0544


                                        PR 06-0544
                                                                      MAR 1 0 2020
                                                                  Bowen Greenwood
                                                                Clerk of Supreme Court
IN RE PETITION OF CHRIS SEKIMOTO FOR                               State of Montana
REINSTATEMENT TO ACTIVE STATUS IN                                    ORDER
THE BAR OF MONTANA



       Chris Sekimoto has petitioned this Court for reinstatement to active status in the
State Bar of Montana. Sekimoto was placed on inactive status in September 2016 for
noncompliance with CLE requirements. The Petition states that Sekimoto is not currently
subject to disciplinary proceedings, and has not been charged with a criminal offense,
accrued delinquent debt or filed for bankruptcy, failed to fulfill the obligations of a public
office, or committed any acts or omissions sanctionable under the Rules of Professional
Conduct while on suspended status. The Petition states that Sekimoto "is willing and able
to pay active dues, fees, and the state license tax to the State Bar of Montana and comply
with any continuing education requirements this Court may impose." Good cause
appearing,
       IT IS HEREBY ORDERED that the petition of Chris Sekimoto for reinstatement to
active status in the State Bar of Montana is GRANTED. Petitioner shall pay all dues,fees,
and taxes owing to the State Bar. Within six (6) months of reinstatement, Petitioner shall
submit to the Board of Continuing Legal Education, P.O. Box 577, Helena, MT 59624,
proof of attendance at thirty (30) hours of approved Continuing Legal Education to be
credited to the time Petitioner was on inactive status.
       The Clerk is directed to provide copies of this order to the Petitioner and the State
Bar ofMontana.
                     `11
       DATED this )1t) day of March,2020.


                                                                 Chief ustice
    •••




2